Exhibit 10.3 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION (TOGETHER, THE “SECURITIES LAWS”) AND MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED OR ENCUMBERED IN THE ABSENCE OF COMPLIANCE WITH SUCH SECURITIES LAWS AND UNTIL THE COMPANY SHALL HAVE RECEIVED FROM COUNSEL ACCEPTABLE TO IT A WRITTEN OPINION REASONABLY SATISFACTORY TO IT THAT THE PROPOSED DISPOSITION WILL NOT VIOLATE ANY APPLICABLE SECURITIES LAWS. SENIOR PROMISSORY NOTE AND SECURITY AGREEMENT Miami, Florida September 23, 2011 FOR VALUE RECEIVED, the undersigned CAR CHARGING GROUP, INC., a Nevada corporation (the “Company” or “Maker”), promise(s) to pay to the order of Nathan Low (the “Holder”), at such place as may be designated in writing by the Holder, the principal sum of ONE HUNDRED THOUSAND DOLLARS ($100,000.00), with interest thereon at the rate per annum (based on a 365-day year and charged on the basis of actual days elapsed) equal to 10%.All sums owing hereunder are payable in lawful money of the United States of America, in immediately available funds.In no event will the rate of interest payable hereunder exceed the maximum rate permitted by law. 1.The outstanding principal balance of this Note (this “Note”), together with all accrued and unpaid interest, shall be due and payable on the six (6) month anniversary of the date of this Note (the “Maturity Date”). 2.Simultaneously with the execution of this Note, the Company shall issue to Holder (i) 5,000 shares of restricted Common Stock, $0.001 par value and (ii) a Common Stock Purchase Warrant (“Warrant”), in the form attached hereto as Exhibit A, evidencing Holder’s right to purchase One Hundred Thousand (100,000) shares of Common Stock of the Company.Pursuant to the terms of the Warrant, Holder shall have the right to exercise the Warrants at any time within seven (7) years of the date of this Note at a purchase price of $3.00 per share. 3.The outstanding principal balance and all accrued interest payable to the Holder hereunder may be prepaid at any time, without penalty or premium and without the prior consent of the Holder. 4.For the purposes of this Note, each of the following events will constitute an “Event of Default” under this Note: a.The Maker fails to make any payment of Principal on the Maturity Date; b.The Maker institutes a proceeding seeking relief as a debtor under the United States Bankruptcy Code or any state insolvency law; or 1 c.An order is entered in a proceeding under the United States Bankruptcy Code or any state insolvency law declaring the Maker to be insolvent, or appointing a receiver or similar official for substantially all the Maker's properties, and either (i)the Maker consents to the entry of that order, or (ii)that order is not dismissed within 90 days. 5.At any time that an Event of Default has occurred and is continuing for a period of ten (10) Business Days from the date of such Event of Default, the Holder may declare the entire remaining balance of the principal amount hereof, together with all accrued unpaid interest hereunder, to be immediately due and payable, at which time all such principal and interest will immediately become due and payable, without demand, presentment, protest, notice of dishonor or other diligence of any kind, all of which are waived by the Maker. 6.Upon Default, the Holder of this Note may employ an attorney to enforce the Holder's rights and remedies and the maker, principal, surety, guarantor and endorsers of this Note hereby agree to pay to Holder reasonable attorneys fees, plus all other reasonable expenses incurred by the Holder in exercising any of the Holder's rights and remedies upon Default. The rights and remedies of the Holder as provided in this Note and any instrument securing this Note shall be cumulative and may be pursued singly, successively, or together against the property described herein and/or in any instrument securing this Note or any other funds, property or security held by the holder for payment or security, in the sole discretion of the holder. The failure to exercise any such right or remedy shall not be a waiver or release or such rights or remedies or the right to exercise any of them at another time. 7.The Maker hereby assigns, pledges, transfers and grants to the Holder a continuing security interest in, and a lien upon the assets set forth on Exhibit B hereto (collectively hereinafter referred to as the “Collateral”).Maker shall execute such documents as may be reasonably required by Holder to perfect its security interest in the Collateral (including, without limitation, a financing statement).This Promissory Note shall create a continuing security interest in the Collateral and shall (a) remain in full force and effect until the payment in full of amounts due hereunder, (b) be binding upon the Maker and its successors and assigns and (c) inure to the benefit of the Holder and its successors, transferees and assigns.In the Event of an uncured Default, Holder shall have all oftherightsand remedies of a secured party under the Uniform Commercial Codeas ineffect in the State of Florida.Upon the payment in full of amounts due hereunder, the security interest granted hereby shall terminate and all rights to the Collateral shall revert to the Maker.Upon any such termination, the Holder will execute and deliver to the Maker such documents as the Maker shall reasonably request to evidence such termination. 8.All parties to this Note, including maker and any sureties, endorsers, or guarantors hereby waive protest, presentment, notice of dishonor, and notice of acceleration of maturity and agree to continue to remain bound for the payment of principal, interest and all other sums due under this Note and any instrument securing this Note notwithstanding any change or changes by way of release, surrender, exchange, modification or substitution of any security for this Note or by way of any extension or extensions of time for the payment of principal and interest; and all such parties waive all and every kind of notice of such change or changes and agree that the same may be made without notice or consent of any of them. 9.This Note shall be construed and enforced in accordance with the laws of the State of Florida, without regard to conflict of law principals. 2 10.This Note contains or expressly incorporates by reference the entire agreement of the parties with respect to the matters contemplated herein and supersedes all prior negotiations or agreements, written or oral.This Note shall not be modified except by written instrument executed by all parties.Any reference to this Note includes any amendments, renewals or extensions now or hereafter approved by the Holder and the Company in writing. 11.No recourse for the payment of any amount due under this Note, or for any claim based hereon or otherwise in respect hereof, shall be had against any member of the Maker or any incorporator, partner, shareholder, officer, member or director, as such, past, present or future, of any such member.Nothing contained in this Paragraph shall be construed to limit the exercise or enforcement, in accordance with the terms of this Note, of rights and remedies against the Maker or the Collateral in connection with the transactions contemplated hereby. CAR CHARGING GROUP, INC. By: Name:Michael D Farkas Title:Chief Executive Officer 3 Exhibit A Warrant NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS WARRANT NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. Right to Purchase 100,000 shares of Common Stock of Car Charging Group, Inc. (subject to adjustment as provided herein) CLASS A COMMON STOCK PURCHASE WARRANT No.CA - 5
